UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6338



TIMOTHY D. HILLIARD,

                                              Petitioner - Appellant,

          versus


JACK LEE, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1671-AM)


Submitted:   January 20, 2000              Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy D. Hilliard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy D. Hilliard seeks to appeal the district court’s order

dismissing without prejudice his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1999).       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny Hilliard’s motion to change the name of Respondent,

a certificate of appealability, and dismiss the appeal on the rea-

soning of the district court. See Hilliard v. Lee, No. CA-98-1671-

AM (E.D. Va. Feb. 3, 1999).*       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




     *
       Although the district court’s order is stamped “filed” on
January 27, 1999, the district court’s records show that it was
entered on the docket sheet on February 3, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2